 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould continue to bargain with the Employer as the Bedford GearEmployees Association until the certification is amended by the Board,as requested in the motion.It is clear from the above-described circumstances that the motionfor amendment of certification constitutes an attempt to raise a ques-tion of representation.However, such a question can be resolved. onlyby the timely filing of a petition and a secret ballot election among theemployees concerned, and not by a motion to amend the certification.'Indeed, as the Board pointed out in'theGulf Oilcase, granting such amotion in circumstances such as this would in effect result in the cer-tification of the very union which less than a year before had been re-jected by a majority of the employees. In accord with well-establishedBoard policy, therefore, we shall deny the motion.[The Board denied the motion for amendment of certification.]MEMBERSFANNING and JENKINS took no part in the considerationof the,above Decision and Order Denying Motion.1 Gulf Oil Corporation,109 NLRB 861;cf.Minnesota Mining and Manufacturing Com-pany,144 NLRB 419.International Brotherhood of Electrical Workers, Local No. 1081,and its agents,including officers A.D. Bentley, Steve Paulos,Mike Churich,and William K. GrovesandUtahCopper Divi-sion,Kennecott Copper CorporationandInternational Asso-ciation of Machinists,Lodge 568UtahCopper Division,Kennecott Copper Corporation'andInter-'national Association of Machinists,LodgeNo. 568, AFL-CIOUtahCopper Division,Kennecott Copper CorporationandInter-national Brotherhood.of Electrical Workers, Local Union No.1081,AFL-CIOUtahCopper Division,Kennecott Copper CorporationandInter-national Union of Mine, Mill and Smelter Workers, for itselfand. on behalf of its Local485.Cases Nos. 927-CD-45, R-2719(20-R-834), R-2723 (20-R-838), and, R-5114 (20-R-839) .De-cember 11, 1964DECISION AND DETERMINATION OF DISPUTE ANDDECISION AND ORDER CLARIFYING AND AMENDINGCERTIFICATIONSThe proceeding in Case No. 27-CD-45arisesunder Section 10(k)of the Act following charges filed by Utah Copper Division, KennecottThe nameof the Employer appears asamended at the hearing.150 NLRB No. 4. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 10813Copper Corporation, herein called the Employer or Kennecott, alleg-ing that International Brotherhood of Electrical Workers, Local No.1081, and its agents, herein called IBEW, had, in violation of Section8(b) (4) (D) of the Act, induced and encouraged employees to strike,and threatened strikes and picket lines for the purpose of forcing orrequiring the Employer to assign certain work to employees who aremembers of the IBEW, rather than to employees who are membersof International Association of Machinists, Lodge 568, herein calledIAM, to whom the Employer had assigned the work in dispute andwho are now performing the work.A hearing was held before Hearing Officer Allison E..Nutt on No-vember 19 and 20, 1963. All parties appeared at the hearing and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and. to adduce evidence bearing on the issues.The rulingsof the Hearing Officer made at the hearing are free from prejudicialerror and are hereby affirmed.The proceedings in Cases Nos. R-2719, R-2723, and R-5114 ariseunderSection .9(c) of the Act.On October 3, 1963, InternationalUnion of Mine, Mill and Smelter Workers, Local 485, herein calledMMS or Mine-Mill, filed a motion to amend or clarify its certificationin Case No. R-5114, issued August 4, 1963; as representative of a unitofKennecott employees.Second and third amended motions werefiled on October 14 and' December 6, 1963.On October 14, 1963,Kennecott and IAM jointly filed a motion to amend or clarify theTAM certification in Case No. R-2719, issued November 25, 1963, andon December 5, 1963, Kennecott filed a separate motion in the samecase.On November 20, 1963, IBEW filed its opposition to the jointmotion of the IAM and Kennecott in Case No. R-2719, and movedthat its certification in Case No. R-2723 be amended by inclusion ofthe machinist(T) classification in its unit. IBEW moved to dismissCase No. 27-CD-45 on October 17, 1963, on the basis that the jurisdic-tional dispute had been submitted to the AFL-CIO trade disputesboard.On December 10, 1963, the Board referred the matters raised by themotions to the Regional Director for Region 27 for the purpose of ahearing with respect to the unit placement of the classifications of em-ployees placed in issue by the motions filed by the parties.On Febru-ary 4, 5, 25, 26, 27, 28, and March 2 and 3, 1964, a hearing was heldbefore Hearing Officer Allison E. Nutt.All the moving parties par-ticipated in the hearing, adduced evidence, and argued orally on therecord.In addition, International Union of Operating EngineersLocal Union No. 3, AFL-CIO (herein called Operating Engineers orIUOE), Brotherhood of Locomotive Firemen and Enginemen Lodge844, AFL-CIO ;(herein called BLFE), and Office Employees Inter- 4DECISIONS OF NATIONALLABOR RELATIONS BOARDnational Union, Local No. 286, AFL-CIO (herein called Office Em-ployees or OEIU), intervened at the hearing and participated fully.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases 2 to a three-member panel [Members Leedom, Brown, andJenkins].'Upon the entire record in thesecases, the Boardmakesthe follow-ing findings:FACTS GIVING RISE TO CONTROVERSIES INVOLVED IN THESE CASES sThe Employer operates an open-pit copper mine and mills at Bing-ham Canyon, Utah. The mining process at the mine consists of thefollowing steps : (1) drilling and blasting of ore and waste, (2) load-ing the ore and waste into some conveyance (either railcar or truck),(3) transporting the ore and waste to the mill and the waste dump.Incident to these operations are the maintenance. functions performedon all of the Employer's equipment.Organization at the mine dates back prior to 1943; however, in thatyear the Board ordered separate elections for various craft groupswhich resulted in certified units, as follows : .IBEW : The X-ray technician, armature winders, electricians,second electricians, third electrician helpers.IAM : Shop leadmen, machinists, second machinists, third ma-chinists,machinists' helpers, the coppersmiths, car repairers,second car repairers, car repairers helpers, welders, and drillrepairmen.IUOE : The electric-shovel engineers, electric-shovel pitmen,locomotive crane operators, compressor engineers, heating plantoperator helpers.6z IAM and Kennecott moved to consolidate the two proceedings,a renewal of their mo-tion made when the Board directed a hearing on the motions to amend or clarify.In viewof the fact that the subject matter of thejurisdictional dispute case,namely assignment ofthe electrical work performed by the machinst(T), and the motions to amend or clarifyfiled by Kennecottand IAM, andby IBEWseeking unit placement of the machinist(T)classification,involve essentially similar issues,we shall, for decisional purposes,grant thejoint Employer-IAM motion and consolidate the two proceedings.The IBEW motion todismiss the joint Employer-IAM motion to amend or clarify and its motion to dismissCase No. 27-43D-45 are therefore denied.3 The requests for oral argument by Kennecott,IBEW, andIAM arehereby denied as inour opinion the entire record in these cases,including supporting briefs, adequately setsforth the issues and positions of the parties.*The facts as set forth herein are based on the evidence and testimony presented at thehearings in the jurisdictional dispute proceeding and the hearing on the motions to amendor clarify.5Utah Copper Company and Kennecott Copper Corp.,49 NLRB 901;Utah Copper Com-pany and Kennecott Copper Corp.,35 NLRB 1295.6 Pursuant to stipulated election in Case No.20-RC-3538, IUOE was certified June.10,1959. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 10815MMS : The remaining production and maintenance employees,including the axemen of the engineering department, student em-ployees, toe samplers, assay helpers, and precipitation plantoperators.BLFE : Motormen, brakemen or motormen's helpers, hostlersand- hostler helpers.'Recognition clauses in the current contracts between the Employerand the Unions adhere specifically to the Board certifications, but addi-tional classifications of employees have been included in most contracts.In summary, the ore and its overburden or waste is drilled andblasted by employees represented by the MMS; the ore and waste areloaded by power shovels operated and maintained by Operating En-gineers; and the railcars are run by members of the BLFE. TheIBEW and IAM represent electricians and machinists engaged pri-marily in maintenance work.Most truckdriving jobs, other than thoseincident to some craft function, lie within the MMS unit.As part of a major expansion program at the mine, the Employer ischanging from a rail haulage system to a truck haulage system in theupper two-thirds of the mine.When completed, haulage, of wastewill be accomplished with eighty-five 65-ton trucks instead of railcars.At the time of the hearings the Employer had 20-such trucks in use.'In addition, other equipment such as angle-dozers, road graders, drills,and small trucks will be needed. The Employer utilizes two types ofheavy-duty haulage trucks.The conventional type has a transmission,electrical system, and drive train similar to the type used in passengerautos.The electric-drive truck, or Dart truck, of which the Employerhas three, differs from the conventional type. in that it has no trans-mission. In it the diesel motor turns a generator which provides elec-tricity to a traction motor which in turn drives the wheels. In effect, agenerator and electric motor replace the standard transmission, andthe rest of the truck is the same as the conventional type.9 The Em-ployer assigned the maintenance and repair of the electric-drive com-ponents on these three trucks to the IBEW. At the time of the hear-ing repairs on the electric transmission truck were performed byfactory mechanics under manufacturer's warranty.Service and repair of the new equipment is done in a newly con-structed maintenance 'shop called the Yosemite truck shop.This fa-cility, a building approximately 480 by 160 feet, is divided into 27bays and has attached to it a warehouse section, an oil storage section,operations office, and ready room.4 This unit was foundappropriate in a separate case,Utah Copper Co.and KennecottCopper Corp.,23 NLRB 1160. Certification resulted at 25 NLRB 14.8 Completion date for the changeover is June 1, 1967.8At the time of the. hearing the Employer did not know how many electric-drive trucksitwould ultimately acquire... 6DECISIONSOF NATIONALLABOR RELATIONS BOARDWhen the Employer started its' new operation it established thefollowing job classifications: haulage truckdriver,machinist(T),maintenance helper, lubrication man, and tire. repairman.As- a re-sult of the new operations other jobs took different forms, either be-cause of a change in the base of operations or because of addedjob responsibilities.The Employer assigned the new classifications of employees in thefollowing manner:.The haulage truckdriver was 'assigned to the MMS unit; the ma-chinist(T), maintenance helper,.the tire repairman, and the lubrica-tion man were assigned to the IAM unit.'°MMS seeks in its motions to add the following alleged classificationsto its certification : tire repairman, oil house man, service truckdriver,lubrication truckdriver, field repair truckdriver, line truckdriver, tireservice truckdriver, repair'.gang truckdriver, and, welders' truck-drivers.The joint Employer-IAM motion seeks to add the followingclassifications to the IAM certification:, machinist(T), maintenancehelper, lubrication, man, and tire repairman.The Employer's; motionto amend seeks. to add the haulage truckdriver classification to.theMMS unit.THE DISPUTE IN CASE No. 27-CD-45A. The business of the EmployerKennecott Copper Corporation operates an'open-pit mine at Bing-ham Canyon; Utah, with adjacent facilities for the refining and fabri-cation of metallic copper.The corporation ships goods directly out-side the State of Utah valued at more than $100,000 per year. Theparties stipulate, and we find;-that Kennecott is engaged in commercewithin the meaning of the Act and that it will effectuate the purposesof the Act to assert jurisdiction herein. ''B. The labor organizations involvedAs stipulated by the parties, the IBEW and IAM are labor organi-zations within the meaning of Section 2(5) of the, Act.C. The dispute and contentions of the partiesIn. addition to the facts earlier stated, the record reveals that earlyin 1963 the Employer announced to all unions representing its em-ployees, including the parties hereto, that it intended to convert from.arail haulage system at its mine to truck haulage system. In May 1963Kennecott decided to award the truck maintenance work to be doneio.The designation(T) standsfor truck.The maintenance helper is a junior machin-ist(T),and all of these employees work in the Yosemite shop.I . INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 10817in the new Yosemite shop to IAM and began negotiations with IAMfor a supplemental working agreement to cover the new jobs. A supple-mental agreement was signed September 18,1963, and on September 24the Respondent'IBEW was so informed by the Employer. At themeeting of September 24 and at a subsequent meeting on October 1,the IBEW allegedly announced that it would establish a picket line atthe Yosemite shop if the Employer opened the shop with IAM mem-bers rather than its members doing the electrical work.The specificwork in dispute deals with the repair and maintenance of electricalcomponents on the new heavy-duty trucks as well as other equipmentserviced at the Yosemite shop. It does not include the electric driveand its components on the Dart trucks, which the Employer assignedto IBEW electricians. IBEW claims that repair and replacement ofgenerators, starters, lights, ignition systems, electric transmissions,heaters, batteries, and electric traction motors comes within its juris-diction as specified in its contract which gives it jurisdiction over "allwork in connection with repair and maintenance of electric devices,apparatus and equipment ...." Hence it contends that all electricalrepair work done at the Yosemite shop should be done by IBEWelectricians.The Employer takes the position that the IBEW contract assignsautomotive electrical work to the IBEW only on components such asgenerators and electric motors after they have been removed from thevehicle.This work, the Employer contends, is still within the IBEWunit, though the Employer would not oppose a Board assignment ofthis work to the IAM.The IAM claims that the work in dispute is a part of the traditionalwork of automotive mechanics; that automotive mechanics possess thenecessary skills and experience to do electrical work on the trucks andother equipment; that the auto mechanics do this work in other shopsof the Employer; that its mechanics do this work in other shops inUtah and nearby States; and that jurisdiction over this work hasbeen awarded to it by the AFL-CIO.D. Applicability of the statuteSection 10(k) of the Act empowers the Board to hear and determinethe dispute out of which an 8 ('b) (4) (D) charge has arisen.Beforemaking a determination of the dispute, however, the Board is requiredto find there is a reasonable cause to believe that Section 8(b) (4) (D)has been violated.As indicated earlier, a meeting was held on September 24, 1963, at-tended by Pickering and Hays representing Kennecott, and Bentley,the IBEW business manager, Paulos, and Churich representing $DECISIONSOF NATIONALLABOR RELATIONS BOARDIBEW. The purpose of the meeting was to inform the union repre-sentatives of the Company's expansionprogram and of the job assign-ments to the IAM.Pickering testified that both Bentley and Paulos responded to theassignment "to the effect that the day we started that (Yosemite)shop that there would be a picket line," and that Bentley meant "thatthere would be a strike on that basis." Pickering also testified thatthese same pronouncements were repeated at another meeting on Octo-ber 1.According to Hays, Bentley stated at the September 24 meet-ing that, when the Company commenced operating the Yosemite shopwith machinists doing the electrical work under the machinist(T)classification, the Union would put up a picket line.Hays furthertestified that these same threats were repeated at the October 1 meet-ing by Bentley and Paulos, who, objected to the Employer's assign-ment of "their work" to the IAM.Hays' notes of the two meetingsreflect generally the areas of discussion, including the threat of strikeaction.Norden, the Employer's maintenance supervisor, was presentat the October 1 meeting and corroborated both Pickering and Haysin describing the strike threats made by Bentley and Paulos.Bentley and Paulos denied threatening strike action.Their testi-mony shows, however, that they did discuss the Employer's assign-ment in the two meeting dates and that the parties did discuss peacefulways of settling their disagreements.Paulos testified, however, thathe, "emphatically stated that we weren't going to sit idly by and let ourbargaining unit be withered away." ' Bentley also expressed the posi-tion that the terms and conditions of the IBEW contract were gottenthrough strike action and that he didn't want to see them eroded away.Other matters were discussed at these two meetings, such as travelpay and peaceful ways of settling the dispute. Both company andunion ^ witnesses testified to these matters with substantial agreement.Bentley stated that not only was no strike action threatened, but thatunder the terms of the contract the Union was precluded from callinga strike and that the union constitution forbade such action withoutprior approval of the international union.Yet Hays' uncontradictedtestimony reveals that sometime in the latter part of 1962 Bentleystood by an approach road to the mine with a sign reading "IBEWStop Here" and as a result a majority of the employees in the IBEWunit reported to work 2 hours late.The record reveals general agreementas towhat transpired at thetwo meetings except in regard to the alleged threats.The testimonyof Pickering and Hays, corroborated by Norden and the notes takenby,Hays at the meetings, that the union agents threatened strike actionto get the electrical work assigned to the IBEW establishesa primafaciecase.The baredenialsof Bentley and Paulos, when viewed in INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 10819contrast to their admitted statements that they emphatically wouldnot sit idly by and see their unit eroded, that their contract benefitshad been gained by strike action, and the Bentley-inspired work stop-page a year before in spite of the no-strike clause in the contract, lendcredence to the testimony of Pickering and Hays that the strike threatswere in fact made.Accordingly, we find, on the entire record,that there is reasonable cause to believe that a violation of Section8(b) (4) (D) has occurred, and that the dispute is properly before theBoard for determination under Section 10(k) of the Act.E. The merits of the dispute1.Skills and work involvedBefore establishment of the Yosemite shop both IAM machinistsand IBEW electricians performed electrical maintenance work onvarious pieces of equipment. IAM and IBEW witnesses testified thatat various times either an electrician or a machinist rewired, replaceda battery or bulb, or fixed a switch on a particular crane, track shifter,grader, drill, or dozer. In some job functions, such as maintenance ofcranes and pumps, machinists and electricians work together.How-ever, the IBEW electricians do all of the electrical maintenance on therailcars, which involves a thorough knowledge of electricity and theability to work with sophisticated electrical generators, motors, andcircuits.There is a definite parallel between the electric-rail car and electric-drive truck.Basically, the systems are the same, except that the rail-car gets its power from an overhead wire while the truck has a dieselmotor.The rest of the system, with generator, electric motor, brakinggrids, and controls, is the same.Electrical components, including automotive equipment such as gen-erators,motors, and switches, once removed from the equipment, arerepaired in the electrical shop.This is not a part of the Yosemite shopand is represented by IBEW. Other electricians work only on loco-motives and still others work on equipment in the field.The record further establishes that the machinst (T) classificationis an automotive mechanic engaged in the maintenance and repair ofmotor-driven equipment, and that the auto mechanics, or machinistclassification, are in the IAM unit.Only 5 percent of the duties per-formed by this classification deals with electrical work, and this islimited to automotive electrical work, a function which machinists inthe IAM unit have performed in the past. IAM machinists receivetraining in automotive electricity under the apprenticeship program,though this training does not deal with the drive components in Darttrucks. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe conclude that employees in either unit have the necessary skillsand training to perform the disputed work on the regular trucks, butthe IBEW electricians are clearly better qualified to perform mainte-nance work on the drive components of the Dart truck, which is strik-ingly similar to the work they now perform on the trains.2.The certificationsThe IBEW certification spells out the specific job titles in the IBEWunit and is restricted to electricians without defining whether or notthe electricians' work includes automotive electrical work.The IAMcertification includes machinists, or automotive mechanics.The workof such mechanics does appear to include electrical work incident toauto repair and maintenance.3.ContractclausesThe IAM contract does not specifically include the disputed work inthe jurisdiction of the IAM unit, but it is work that has always beendone by IAM mechanics. The IBEW contract covers all work in con-nection with the repair and maintenance of electrical devices, but whenviewed in the context of the IBEW certification and the primary jobfunction of the IBEW unit, it would appear that the contract refersprimarily to work on railcars rather than diesel driven trucks.4.The assignment of the Employer and efficiency of operationsThe Employer assigned the disputed work in accordance with itsassignments of similar repair work on other haulage vehicles.Thus,repair of components such as generators which have been removedfrom the vehicles was assigned to the IBEW electrical shop which hadrepaired such devices in the past.Work on the electric-drive com-ponents of the Dart trucks was also assigned to the IBEW, becausethis work was similar to the work IBEW electricians had always per-formed.Electrical work on the heavy-duty haulage trucks was as-signed to IAM machinists who had always done electrical repair workincidental to repair of truck motors.The Employer claims that it ismore efficient to have all IAM mechanics doing repair work in theYosemite shop, instead of requiring electricians to be present in theYosemite shop to perform the electrical work in the shop which IAMmechanics could perform.5.Custom and practices at KennecottIt is apparent that IAM mechanics or machinists have customarilyperformed automotive electrical repairs.This is an important part ofthe skills of an automotive mechanic.That electricians are also ca- INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 108111pable of doing the work, and have done it in some instances, does notalter the custom.The Employer's practice of having electricians per-form some of the functions in dispute does not, in our opinion, estab-lish a practice so firmly entrenched as to be controlling.On the con-trary, it has been the practice at the mine to have the machinists doalmost all of the disputed categories of work.6.Area custom and practiceThe IAM contracts did not specifically cover electrical work, butmachinists have always performed work on generators, starters, andauto ignition systems. IAM also introduced evidence to show that inthe Salt Lake City area IAM machinists do all automotive electricalwork on trucks used by Consolidated Freightways, a common carrier.The work the machinists do there is practically the same as is includedin the machinist (T) classification but that employer has no electric-drive trucks.There is also testimony to the effect that at the Ray,Arizona, mine, MMS mechanics perform automotive maintenance;IAM mechanics do the work at the Phelps Dodge mine at Bisby, in-cluding work on 45-ton dumptrucks; and at the Anaconda mine atButte,Montana, the IBEW electricians do electrical work on theelectric-drive trucks.In view of the foregoing, we conclude that the machinists repre-sented by the IAM are entitled to the disputed work and shall deter-mine the dispute in their favor.We rely particularly on the followingfacts : the machinists possess the necessary skills to perform the dis-puted work; the IAM certification includes automotive mechanics whohave regularly done the disputed work at the Employer's mine; theIAM machinists have, by custom and practice, traditionally performedautomotive electrical repairs, the IBEW contracts and certification re-fer primarily to work onrailcarsand not on trucks; and the Em-ployer's assignment would result in a more efficient operation. Inmaking this determination,we are assigningthe work in dispute tomachinists represented by IAM and not to the IAM or its members."DETERMINATION OF DISPUTEPursuant to Section 10(k) of the Act, and upon the basis of theforegoing, the Board makes the following determination of dispute:1.Machinists in the unit represented by International Associationof Machinists, Lodge 568, are entitled to perform the automotive elec-n The assignment of the disputed work herein does not include work on the drive com-ponents of the Dart trucks which the Employer assigned to the IBEWAs the recordclearly establishes that the IBEW electricians are qualified to do this work and the IAMmachinists are not, we will not disturb this assignment in spite of the fact that theEmployer expressed a willingness to have the Board assign this work alsoNor is thisassignmentIntended to affect the Employer's assignment of repair work on components,which have been removed from the vehicle, to IBEW electricians In the electrical shop 12DECISIONSOF NATIONALLABOR RELATIONS BOARDtrical repair and maintenance work at the Employer's Yosemite truckrepair shop at Bingham Canyon, Utah. ,2. International Brotherhood of Electrical Workers, Local No. 1081and its agents, are not and have not been lawfully entitled to threatento force or require Utah Copper Division, Kennecott Copper Corpora-tion, to assign the above work to employees engaged as electricians,who are currently represented by International Brotherhood of Elec-tricalWorkers, Local 1081.3.Within 10 days from the date of this Decision and Determina-tion of Dispute, International Brotherhood of ElectricalWorkers,Local No. 1081, shall notify the Regional Director for Region 27, inwriting, whether or not it will refrain from threatening to force orrequire or forcing or requiring Utah Copper Division, KennecottCopper Corporation, by means proscribed by Section 8(b) (4) (D), toassign the work in dispute to electricians rather than to machinists.THE MOTIONS To AMEND OR CLARIFY UNITSA. Case No. B-27191.The. machinist (T)Only the IAM seeks inclusion of this new classification in its unit.12As the job was set up by the Employer, this classification of employeeworks only in or out of the Yosemite shop and the work is limited tomaintenance and repair of 65-ton trucks, smaller nonhaulage trucks,graders, dozers, and related equipment.Only 5 percent of the ma-chinist(T)'s time is spent on automotive electrical work, with thebalance having to do with duties purely mechanical.It is evident, and we find, that employees in the machinist(T)classification are auto mechanics who, by reason of their duties andconditions of employment, have a close community of interest withmachinists in the IAM unit.We note that no other union seeks torepresent this category.Since the machinist(T) came into existenceafter the certified unit was established, we find it constitutes an accre-tion to the existing IAM unit.132.Maintenance helperThe primary task of this classification is to assist the machinist(T)in his duties.The Employer assigned this classification to the IAMwhich claims the job; IBEW does not claim the classification, exceptto the extent that the job entails electrical work; and the OperatingEngineers agreed to be bound by the Board's determination.Allother unions have disclaimed.12 The IBEW, though seeking in Case No.27-CD-45 part of the work assigned to ma-chinist(T), does not seek to includethat classificationin its unit.isCf. Lee WayMotor Freight, Inc.,138 NLRB 937, 939. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 108113Other than the facts that the maintenance helper works in theYosemite shop, is in the line of progression of the machinist (T), andworks with the machinist(T) as well as other classifications in the'Yosemite shop, the record contains little about his job duties and func-tions.It appears that the parties have considered the machinist(T)and maintenance helper as one, both for purposes of developing a rec-ord and of unit placement.At one point in the record the companyrepresentative stated without objection that there was no contest in re-gard to the maintenance helper. In view of the fact that no otherunion seeks to include this classification in its unit, and the communityof interest between this classification and other classifications in theTAM unit, we find that this classification constitutes an accretion tothe TAM unit.3.Tire repairmanThe primary task of this classification is to change wheel assemblies(the tire and rim) in the shop, check air pressure, and break downand separate tires from rims after the assembly has been removed fromthe vehicle.,Though most of his work has to do with 65-ton trucks, healsoworks on tires from smaller trucks and other rubber-wheeledequipment.All of his work is done in and from the Yosemite shopwhere he works with other TAM employees such as lubemen, machin-ists, and helpers.He uses hand tools utilized by mechanical maintenance personnel- inaddition to hydraulic jacks, wrenches, pullers, presses, pincers, and aforklift specially adapted for tire handling. In the field, where hechanges tires, the tire repairman, together with the machinist(T), hasto use a truck-mounted crane or a forklift to remove the tires. Ninetypercent of his time is spent working on tires from the 65-ton trucks.Haulage truck tires weigh 1,800 pounds each, are 7 feet in diameter,and cost over $1,500.Tires on other trucks and equipment are con-siderably smaller.At another mine shop an employee in the MMSunit classified as an ambulance driver changes tires on trucks, but noneof these tires is larger than three feet in diameter.Larger tires at thatshop are changed by employees in the TAM unit.Before the tire-repair function was established at the Yosemite shopthe Operating Engineers changed the tires on equipment they oper-ated.Large tires were changed by the Engineers in the field and ap-parently only the Engineers operated the cranes that were necessaryfor changing large tires. , We note that the Engineers' unit includesno classification of tire repairman.-In the Employer's. Nevada Mines Division the TAM represents thetire repairman, while in the Employer's Chino mining operations thetire repairman as wellas the truck mechanics are represented by MMS. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDIUOE contends that removal and replacement of tires on equipmentoperated by Engineers is within its unit.The Employer and the IAM contend that the tire repairman shouldbe in the IAM unit because he has a community of interest with otherIAM machinists based on a common workplace, supervision, tools,and progression with other IAM machinists.MMS contends that, before the advent of the haulage trucks, tirerepairs were performed by an MMS member who also was the ambu-lance driver.14The IAM certification does not specifically cover tirerepairmen, and the MMS certification and contracts both include thetireman.In the MMS contract the ambulance man is listed and hisjob description includes tire repair and changing equipment as partof the duties of his job.MMS further points to cases in which theBoard held that garage mechanics constitute a craft group and ex-cluded other employees who work occasionally with craft mechanicsand do not possess similar skills, are not primarily assigned to thecraft group, and are not in the direct line of progression.This rulehas been followed in two cases involving this same Employer at oneof its mines and at a mill.15MMS further contends, in an effort to re-but the contention that this classification is part of the IAM unit, thatthe Employer has created the line of progression by putting the tirerepairman in the IAM unit with the machinist (T).Thus, MMS contends that the newly created line of progressionfrom tire repairman to machinst(T) should be given no weight;tire repairmen do not work with the machinist (T) ; and they do notpossess or exercise nor are they required to possess or exercise similarskills and abilities as the machinist(T).In view of the fact that this classification works together with otherIAM classifications in and from the same shop and utilizes the sametools in the maintenance and repair of the Employer's new equipment,we find that there is a closer community of interest with the machinistsin the IAM unit than with other employees in the MMS unit. Thoughthe line of progression from tire repairmen to machinist(T) is newlycreated and not controlling, it does serve to establish further this com-munity of interest.The tire-repair work done by the ambulance driverin the MMS unit bears little resemblance to the work done by the tirerepairman, nor did the MMS certification contemplate work on tiresused on 65-ton trucks which were not in use at the Employer's mineat the time the certification issued.Though the Operating Engineersrepresents classifications whose job duties include tire removal and re-"The record shows that only 20 percent of his time was spent driving the ambulanceand the rest in tire work and car washing.25Kennecott Copper Corporation,125 NLRB 107, where the Board found that truck me-chanics are craftsmen,but helpers,welders,steam cleaner operators,and laborers,becausethey are not in the progression to the job of mechanic,should be excluded from the craftunit.InKennecott Copper Corporation,138 NLRB 118, the Board excluded handymen,oilers, and helpers from a craft unit of maintenance mechanics for the same reason. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 108115placement,"' these employees do not repair tires, nor have they workedon tires from 65-ton trucks.Accordingly, as this classification was notin existence at the time of issuance of the initial certifications, and asthis classification has a close community of interest with the machin-ists in the IAM unit, we find that the tire repairman constitutes anaccretion to the IAM unit of machinists, and we shall amend the IAMcertification to include the tire repairman.4.Lubrication manThis newly created classification, assigned to the IAM unit by Ken-necott, lubricates trucks as well as other equipment and works out ofthe Yosemite shop.When the changeover is complete, he will spend80 percent of his time lubricating heavy-duty trucks and the balanceon other equipment.He works with other machinist classificationsand is in the recently established machinist(T) line of progression.This employee drives the lubrication truck, which is'best characterizedas a service station on wheels, and performs regularly scheduled lubri-cation on equipment in the field. Each truck has a crew of three men,and one of them drives 1 to 2 hours a day,17 with the rest of the timespent in lubrication functions.The Employer and IAM contend that this classification is properlyin the IAM unit because he works out of the Yosemite shop, is in themachinist(T) line of progression, and has common supervision andwashroom facilities with the machinist(T). In addition, the IAMcontract specifies, in describing the job duties of other classificationsin the IAM unit, that machinists regularly lubricate equipment.Wenote that the contracts do not specify lubricating of Engineer-operated equipment or heavy-duty trucks.IUOE elicited no facts in regard to the lubrication man, nor are thefacts controverted. Its position is that Engineers have been greasingtheir own equipment and want to continue to do so. The IUOE repre-sentative at the hearing stated he had a letter, presumably from theEmployer, to the effect that the Engineers will continue to grease theirown equipment along with the greasing now being done by the lubrica-tion man classification.As no other labor organization seeks to represent this classification,and because the lubrication man works and is in the line of progressionwith other employees who perform maintenance work on the sameequipment, we find that the lubrication man constitutes an accretionto the IAM unit. Accordingly, we shall amend the IAM certificationto include this classification.18Truck crane driver(pit) and mobile crane truck driver.17The lubrication truck driver is an alleged job classification which the MMS claimed initsmotion and is discussedinfra.775-692-65-vol. 150-3 16DECISIONSOF NATIONALLABOR RELATIONS BOARD5.The haulage truck driverThe Employer assigned this nejv claSSif cation Of employe0 to theunit represented by MMS. BLFE claims that this classification isproperly within its jurisdiction and the Operating Engineers agreedto be bound by whatever determination the Board makes. The otherunions have disclaimed.These employees engage in driving the large haulage trucks, carry-ing waste and ore.They report to the ready room at the Yosemiteshop together with the other heavy equipment operators.All haul-age truck drivers require a degree of training, and the record does notshow that the employees represented by either DIMS or BLFE havevastly superior skills or abilities.However, witnesses for the BLFEtestified that theirexperienceas brakemen helped in operating the65-ton trucks.The record further shows that members of the MMS unit driveother trucks at themineunder the Board's certification, but thesetrucks were limited to smaller, nonhaulage type vehicles.BLFE contends that it was certified in 1940 and that the Board'sdecision gave it al unit of motormen, brakemen, and hostlers in theCompany's haulage department.We note that the Board decisiondoes make reference to a "haulage department," but does not certify ahaulage department.Thus, BLFE reasons that any employee whohauls ore and waste, including the drivers of the new trucks, should bein its unit.BLFE contracts with the Employer, including the cur-rent contract, speak of the mine haulage service under the senioritysection of the contract, and establish seniority for engineers, firemen,brakemen, etc. in the "Mine Haulage Service," "regardless of the kindof motive power used ...." Under the rate establishment and ad-justment procedure section of the contract the Company and theUnion (BLFE) agreed that if the Company acquired new or differentequipment requiring new job classifications or changing existing clas-sifications the Company and the Union would agree on, and even arbi-trate,,new wage scales.Thus BLFE relies on both its certificationand contracts as representative of employees in the mine haulage sys-tem to establish its right to have the haulage truck driver placed in itsunit.Further, it contends that MMS is not the representative, eitherunder its certification or contracts, of ore and waste haulage employees.As for the work itself, BLFE contends that this is work that hasalways been performed by its members and that the only change in-volved is some new equipment which its members can easily operate.Further, its members have a great deal of familiarity with the haulageprocess.Lastly, BLFE contends that in recent contract negotiationsover rate adjustment caused by new equipment and job classifica- INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 108117tions, the Company attempted to limit theBLFE workfunction to"train service,"but that theparties continued use of the broader"mine haulage service.",The record shows thatMMS drivers get paid $23.77 per day and nopreparatorytime whileBLFE members in the same classification earn$25.83per day,plus 10 minutes"prep"time.Thus BLFEcontendsthat the Employer-made its assignment purely for economic reasons,and that asa result 180 locomotive engineers,brakemen, and firemenwill lose jobs.The EmployercontendsthatMMS was certified in a residual unitwhich included truckdriversand that MMS has contractedfor theseemployees ever since,and that for this reason it assigned the newclassification of haulage truck drivers to MMS.In addition, the Em-ployer pointsout thatBLFEwas certifiedfor andrepresents specificrailroadjobs.Thus theEmployer looks upon the new classificationas an accretionto theMMS unit.The recordalso establishes thatMMS representsthe same typehaulage drivers at other mines in thesame kindof trucks.The -EmployerrebutsBLFE's contentions byclaiming(1) there isno "mine haulage department"as such; (2) thecontractswith BLFE whichdealwith "motive power" were "slanted"to railroad equipment and not trucks;(3) theoriginal Board certifi-cation dealtwith specificjob titles-not a whole department; and(4)Board casesinvolving the BLFE and the Employer dealt withemployeesemployedin rail operations or train operations.Thus, itargues, theBLFE certificationand contracts are concernedsolely withtrainmen and related employees,which makesits assignmentof truck-drivers toMMS valid. Finally, theEmployer contendsthat BLFE'ssolemotivation is toprovide jobsfor its displacedmembers.MMS contendsthat the BLFEcertification is restricted to specificclassificationsin the trainservice andthat theMMS certificationcovers a residualunit whichspecifically excludes allthe other craftclassificationsand theBLFE classifications.The reference to a "haul-age department" in the Board'sDecisionwas a wordof descriptionand did not create a departmental unit, nor do the words "mine haulageservice" or"train service" in the contractsor work rules create a de-partmentalunit.The reference to motive powerin theBLFE con-tract refersto train power-suchas electric or steam-andnot trucks.Affirmatively,MMS contendsthat it hasalways represented theEmployer'struckdrivers and has the authorityto do so, regardlessof the sizeand type of truck, under its certificationand contracts, andMMS representsheavy duty truck drivers at the Employer'smines inNevada and New Mexico.The Board certifications show, in definingunits among the em-ployeesof the Employer, that theMMS unit is comprised of residual 18DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees, i.e., employee classifications not specifically sought by otherunions.Truckdrivers were included in this unit, both by practice ofthe parties and by reason of exclusion of the truckdriver classificationfrom all other units.Thus all other units in the Employer's workforce set forth specific job classifications, and none includes truck-drivers.The BLFE unit describes only certain 'job classifications,and each one is connected solely with the operation of trains. It isapparent that the BLFE unit, as contemplated in the original certifi-cation, was not departmental in scope to the extent that it encompasseda "mine haulage department" which the Employer claims does notexist.Rather the BLFE unit is set forth on the basis of the skillsnecessary in the operation of trains. If the BLFE unit is not a craftunit restricted to railroad men, it is a departmental unit of railroadoperating employees. In either event, it does not encompass a haulagedepartment as claimed by BLFE, and we find that contention withoutmerit.In addition, contracts between the Employer and BLFE speak interms of individual job classifications.That selected parts of thesecontracts describe a "mine haulage service" or "train service" does notcreate a departmental unit of the scope claimed by BLFE, nor are weconvinced that those phrases in the contracts are descriptive of some-thing more than the train-operating work engaged in by the BLFEclassifications.Hence, we conclude that the contracts do not contem-plate, nor do they create, a departmental unit broad enough in scope tobe considered a "mine haulage department."The evidence is clear that truckdriver classifications were includedin the MMS unit in the original Board certification and that MMS hasrepresented and contracted for these classifications ever since.Thereis no doubt that the employee members of the MMS unit possess therequisite skills to perform this job function, and that the heavy dutytruck drivers have a closer community of interest with other truck-drivers than with employees having the different and specialized skillsof railroad operating employees.As the heavy duty truck driverclassification was not in existence at the time of the Board certifica-tion, and in view of the foregoing, we find that this new classificationconstitutes an accretion to the MMS unit, we shall amend the MMScertification to include this classification. 18B. Case No.R-51'141.Oil house man or warehousemanThere is a newly constructed warehouse connected to-the Yosemiteshop which is staffed by two employees classified as senior warehouse-1e The BLFE motion to stay or dismiss the motion to amend or clarify is thereforedenied. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 108119man and warehouseman.Their job duties are to receive,check, in-spect, record, unload,store, and issue materials and supplies.Lessthan 5 percent of their time is spent in checking in and checking outtrucks full of petroleum products,and this will increase to under 10percent in the future.The warehousemen have been represented bythe OEIU.MMS represents employees classified as oil house man atdifferent parts of the mine whose primary duties include the dispens-ing of petroleum products.MMS seeks to add the warehousemen at the Yosemite shop to itsunit on the theory that these employees are oil house men and notwarehousemen.The Employer contends that the employees in theYosemite warehouse are not oil house men, that none work in theYosemite area,and that the employees at the Yosemite shop ware-house are warehousemen and are properly in the OEIU unit.As the record shows that the employees in the Yosemite warehouseperform warehousing duties exclusively,and that, incident to theseduties, they spend only a small proportion of their working time indealing with,but not dispensing,petroleum products,we find thatthey are warehousemen properly included in the OEIU unit. Accord-ingly, the MMS motion to clarify its unit to include these two em-ployees shall be denied.2.Alleged driving classificationsa.Tire service truck driverThe tire service truck is usedto replace tires in thefield and isoperatedby the tirerepairman discussed earlier.The IAMtire re-pairman drivesthe tire servicetruck approximately2 hours per week.He changestires withthe truck-mounted hoist andchecks pressures.Accordingto Employer'switnesses,there is no classification as tireservice truckdriver.This evidence is uncontroverted.MMS contendsthat the tirerepairman is properlyin its unit forthe reasonsstatedinfra,and that under its certification,all drivingjobs are in its unit.b.Lubrication truck driverCompany witnesses state that there is no such classification in ex-istence.This is the lubrication man who works out of the Yosemiteshop and was discussedsupra.One of the crew members who workson the lube truck drives it 2 hours per day. All the rest of the time isspent in lubricating vehicles.The Company contends no such classi-fication exists.MMS contends it is a classification and claims it. IAMand Operating Engineers claim it if it exists. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.Field repair truck driverThe evidence shows that the two field trucks are driven by the ma-chinist(T) when making repairs on equipment in the field.No sepa-rate classification of field truck driver exists.The machinist(T)drives the truck 11/2 to 2 hours per day.MMS claims it if it exists.IAM and IBEW agree to be bound by whatever determination ismade by the Board.d.The line truck driverThe line truck is driven by a journeyman lineman who works out ofthe electrical shop and is represented by IBEW. Company witnessestestified that there is no separate line truck driver classification, thatthe lineman drives the truck approximately 2 hours per day, and thatno single lineman drives the truck all of the time.IBEW contends that the classification exists and that it should beincluded in its units as does the AIMS.The Employer contends thisemployee should be in the IBEW unit.e.Repair gang truck driverA five-man repair gang does maintenance and repairs on electricshovels and rotary drills.Normally the same man, a machinist, drivesthe truck used to transport this gang, and this man spends 1 to 11/2hours per day in driving. The gang is composed generally of a super-visor,machinist, machinist leadman, an apprentice, and helpers, allrepresented by IAM. Occasionally a welder will work with the crew.The crew reports to and works out of the Yosemite shop.The Company claims no such classification as repair gang truckdriver exists.MMS claims it if it exists. IAM and IBEW agree tobe bound by the decision of the Board.f.Welder's truck driverThe welding truck is used in conjunction with the repair gang truck.It is manned by two to five men classified as AS repair gang shovelengineers, and as AS repair gang machinist helpers and welders. Thefunction of the crew on the welding truck is to maintain safety equip-ment and latch plates on the electric shovels and perform variouswelding jobs.Generally the same individual drives it 11/2 to 2 hoursper day and spends the rest of his time repairing shovels and drills.Employees who work from the welding truck are represented by IAM.Employer contends no classification of welder's truck driver exists.MMS claims the job and IAM agrees to be bound by the Board. LATHERS LOCAL 62, WOOD, WIRE, ETC., INT'L UNION21g.Service truck driversIn its motion to amend or clarify MMS sought this classification.The record reveals that this is a general term for all jobs which in-volve the driving of service trucks such as those discussed above. Thus,there is no evidence in the record concerning this alleged classification.The parties stipulated that at the Employer's other mines in Nevada,Arizona, and New Mexico the Company has similar service truckswhich operate in the same manner as in Bingham, that the employeeswho drive the service trucks are not classified as drivers, and that inNevada and New Mexico they are represented by MMS, while in Ari-zona the Steelworkers represents the haulage truck drivers as well asoperators of heavy equipment and MMS represents the remaining pro-duction and maintenance employees except machinists and electricians.We find, on this record, that the classifications of tire service truckdriver, lubrication truck driver, field repair truck driver, line truckdriver, repair gang truck driver, welder's truck driver, and servicetruck driver do not exist, and that the motions to include these allegedclassifications into the various certified units are without merit.Ac-cordingly, the motions, to the extent that they seek to add these al-leged classifications to existing certifications, shall be denied.[The Board clarified the certification in Case No. R-2719 (20-R-834) by specifically including, in the description of the appropriateunit, the classifications of machinist (T), maintenance helpers, tire re-pairman, and lubrication man; clarified the certification in Case No.R-5114 (20-R-839) by specifically including, in the description of theappropriate unit, the classification of heavy-duty truck driver; anddenied the motions to amend and/or clarify the certifications in thesecases, except as specifically granted above.]Lathers Local Union No.62,Wood,Wire & Metal Lathers Inter-national Union,AFL-CIOandBelou & Co. Accoustics, Inc.Case No. 15-CD-45.December 14, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10(k) of the Act followinga charge filed by Belou & Co. Accoustics, Inc., herein called Employeror Belou, alleging that Lathers Local Union No. 62, Wood, Wire &Metal Lathers International Union, AFL-CIO, herein called Lathers,had violated Section 8(b) (4) (D) of the Act by engaging in conductto force or require the Employer to assign certain disputed work toemployees represented by Lathers rather than to employees repre-sented by Carpenters Local Union No. 1846, herein called Carpenters.150 NLRB No. 10.